Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/9/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shipton (US 20190339449, cited previously) in view of Ellwood (US 20090231358 A1)
Regarding claim 1, Shipton teaches a Distributed light projection ([0050], [0087]), comprising:-    at least one  waveguide  (one waveguide 1240) ; and -    above each  waveguide, a plurality of extraction cells (Fig.12) coupled to distinct portions of the guide 1240  ([0073]), each extraction cell in the plurality of extraction cells comprising first and second stacked diffraction gratings (1201, 1202),
wherein different extraction cells have different position offset  values (see the positional offset between the top and bottom of the gratings) between the first and 
Shipton is silent regarding each waveguide is a monomode waveguide.
However, it is well known in the art to use single mode waveguides to transmit image information as disclosed in Ellwood ([0153]).
Therefore It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a single mode waveguide as disclosed in Ellwood in the device of Shipton in order to achieve the desired projection characteristics ([0001] in Ellwood). 
Regarding claim 3, Shipton in view of Ellwood teaches a Distributed light projection device, wherein, in each extraction cell, the first and second diffraction gratings have the same pitch ([0040] in Shipton).
Regarding claim 4, Shipton in view of Ellwood teaches a Distributed light projection device, wherein, the first diffraction gratings of the different cells have the same pitch, and wherein the second diffraction gratings of the different cells have the same pitch ([0040] in Shipton).
Regarding claim 5, Shipton in view of Ellwood teaches a Distributed light projection device, comprising a plurality of waveguides, wherein the first and second diffraction gratings of an extraction cell of a waveguide laterally extend opposite the 
Regarding claim 9, Shipton in view of Ellwood teaches a Distributed light projection device, comprising no controllable elements for activating or deactivating the extraction cells (since Shipton does not disclose holographic or phase controlling element).
 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shipton in view of Ellwood and further in view of Tan (US 20190324186, cited previously) and Oshiro (US 20080165399, cited previously) 
Regarding claim 2, Shipton in view of Ellwood teaches the invention set forth in claim 1, above but is silent regarding the different cells have extraction coefficients increasing as the distance to the input end of the guide increases.
Tan teaches the different cells have extraction coefficients increasing as the distance to the input end of the guide increases ([0067] and claim 7 of Tan).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the configuration of the gratings as disclosed in Tan, in the device of Shipton in view of Ellwood in order to improve light homogenization.
Further, Shipton in view of Ellwood and Tan do not teach the different extraction cells coupled to the guide have position offset values between the first and 

However Oshiro teaches, as the spacing of the diffraction grating is decreased, the lens function can be optimized. Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to decrease spacing of the gratings as disclosed in Oshiro, in the device of Shipton in view of Ellwood and Tan in order to optimize the lens function ([0009] in Oshiro).
Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shipton in view of Ellwood and further in view of Waldern (US 20210033857, cited previously, Provisional application is relied upon in the rejection)
Regarding claim 8, Shipton in view of Ellwood teaches phase varying type of gratings ([0081]), but does not explicitly teach opposite each extraction cell, a controllable element for activating or deactivating the cell.
Waldern teaches gratings in image projector applications (Abstract, Fig.8,[0002]), wherein opposite (opposite on the sideways direction) each extraction cell (gratings 801-803) , a controllable element 807 (that is opposite to 801-803 in the sideways direction) for activating or deactivating the cell ([0088]-[0090]).
Therefore It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use switchable elements in combination ([0088]-[0090] in Waldern).
Regarding claim 7, Shipton in view of Ellwood and Waldern teaches an Image projection device, comprising a distributed light projection device (abstract in Waldern), and, opposite each light extraction cell of the distributed light projection device, a holographic element (807 in Fig.8 and [0088] of Waldern) for orienting the light extracted by the cell (the same reason to combine art as in claim 7 applies).
Regarding claim 10, Shipton in view of Ellwood and Waldern teaches an Optical phase-control network comprising a distributed light projection device wherein  upstream of this device, a device for modifying the phase of the light injected into the waveguides of the distributed light projection device ([0004] in Waldern) in order to achieve efficient electronic tuning ([0004] in Waldern).
Response to Arguments
The arguments filed by the Applicant on 11/9/21 is acknowledged, however they are not found to be persuasive. Applicant has argued that waveguide in Shipton is a multimode fiber because:
 “In Shipton (see Fig. 1A), the light source 172 coupled to the pupil-replicating waveguide 174 is a projector 172 comprising an electronic display 176 configured for displaying an image. As described in paragraph [0050] of Shipton, the combined optical beam 188 injected in the pupil- replicating waveguide 174 carries the image displayed by the electronic display 176 in angular domain” and
 “Applicant respectfully notes that since the waveguide of Shipton is a multimode waveguide and such waveguide type is necessary in Shipton, one of skill in the art would find no reason to substitute the monomode waveguide of Stojetz for the multimode waveguide of Shipton”.
The arguments are not found to be persuasive because nowhere in Shipton does it disclose that the waveguide is “multimode”. Shipton is silent regarding the waveguide being multimode or monomode. From the disclosure of “the combined optical beam injected in the pupil- replicating waveguide carries the image displayed by the electronic display in angular domain” in Shipton, it does not mean that the image display in Shipton is only carried by a multimode fiber. Prior art teaches that all of image information can be carried by monomode waveguides, as disclosed in, for example:
US 20160134083 A1 [0084] this can include 1310/1550 nm VCSELs for data transmission over single-mode fiber and visible-spectrum VCSELs for lighting, display, and projector applications.
US 20200209627 A1: [0002]:  It has also been proposed by Magic Leap to use an oscillating monomode optical fiber as a particularly small image projector.
US 20200044418 A1: [0054]: Therefore, the light emitting device 100 is preferably used as a light source of a projector using a liquid crystal light valve. Further, it is possible for the light emitting device 100 to emit, for example, monomodal light.
 US 6109750 A:

b) FIG. 2 shows a schematic drawing of a monomode laser projector of the invention 3.
 c) A method for three-dimensional image representation on a large-screen projection surface by use of a functional principle of a laser projector comprising a rotating polygonal mirror for line deflection, and having at least one laser that emits a monomode laser beam.
US 11025871: Use single mode light source: 6. the scanning projector display of claim 5, wherein the light source comprises at least one of a single-mode light source or a multimode light source.
US 20210103140 A:  Light sources for these projectors may include a substrate supporting an array of single-mode or multimode semiconductor light sources.
US 20180233878 A1: An RGB light source for a luminaire projector system includes Red, Green and Blue lasers each outputting a randomly polarized (RP) single mode (SM) light with at least a 4 nm spectral linewidth. 
US 20160128553 A1 [0046]:   The miniature structured light projector can be designed using a miniature diffractive optical element (DOE), a GRIN collimator lens, or a single-mode optical fiber that deliver light from a light source.

  Therefore prior art disclose use of image transmission with all of its information using single mode waveguides.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043. The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875